Exhibit 99.2 TITAN TRADING ANALYTICS INC. Unit 120, 4445 Calgary Trail, Edmonton, Alberta, T6H 5R7 Telephone: (780) 438-1239 Fax: (780) 438-1249 TSX Venture Trading Symbol: TTA NASD OTCBB Trading Symbol: TITAF TickAnalyst Stock-Trading Software Makes Retail Debut EDMONTON, ALBERTA- (January 8, 2010) – Titan Trading Analytics Inc. is pleased to announce that its cutting-edge automated trading software made its successful debut. Titan’s proprietary software platform, TickAnalyst X2, which has already been deployed by equity trading institutions, has been licensed by a veteran Canadian equities trader. This is the first private equity group to enter into an agreement for Titan’s proprietary trading platform, complete with service and support contracts. The end-user will pay a monthly license fee of $5,000 per month for Titan’s software platform. Phil Carrozza, President of Titan stated, “This is a significant event for Titan and its software products. This agreement has been made with an industry veteran who has been engaged in equity trading for over a decade and his commitment to license our product speaks to the strength and competence of Titan’s products.
